Exhibit 10.2

EXECUTION COPY

THIS SEVENTH AMENDMENT TO CREDIT AGREEMENT (this “Seventh Amendment”) is made
and entered into as of the 3rd day of February, 2014 and effective in accordance
with Section 2 below, by and among MULTI-COLOR CORPORATION, an Ohio corporation
(the “Company”), COLLOTYPE INTERNATIONAL HOLDINGS PTY LIMITED (ACN 007 628 015),
an Australian company limited by shares and registered in South Australia (the
“Australian Borrower” and, together with the Company, the “Borrowers”), each
lender party hereto (collectively, the “Approving Lenders” and, each
individually, an “Approving Lender”), certain Subsidiaries of the Company party
hereto, BANK OF AMERICA, N.A., as Administrative Agent, Swing Line Lender and
U.S. L/C Issuer (the “Administrative Agent”), and WESTPAC BANKING CORPORATION
(ACN 007 457 141), as Australian Administrative Agent and Australian L/C Issuer
(the “Australian Agent” and, together with the Administrative Agent, the
“Agents”).

Recitals:

A. The Borrowers, the Lenders and the Agents are parties to that certain Credit
Agreement dated as of February 29, 2008 (as amended by that certain First
Amendment to Credit Agreement dated as of June 28, 2010, that certain Second
Amendment to Credit Agreement dated as of March 25, 2011, that certain Third
Amendment to Credit Agreement dated as of August 26, 2011, that certain Fourth
Amendment to Credit Agreement dated as of September 29, 2011, that certain Fifth
Amendment to Credit Agreement dated as of November 8, 2012 and that certain
Sixth Amendment to Credit Agreement dated as of November 13, 2013, the “Credit
Agreement”), pursuant to which, inter alia, the Lenders agreed, subject to the
terms and conditions thereof, to advance Loans (as this and other capitalized
terms used herein but not otherwise defined herein are defined in the Credit
Agreement) to the Borrowers.

B. The Company desires to purchase (the “Bluegrass Acquisition”), indirectly
through a new wholly-owned Subsidiary, MCC-Norwood, LLC, an Ohio limited
liability company (“Bluegrass Newco”), all or substantially all of the assets of
Bluegrass Labels Company, LLC, a Delaware limited liability company and its
Subsidiaries (“Bluegrass”) from Graphic Packaging International, Inc., a
Delaware corporation and one or more of its Subsidiaries (collectively, the
“Bluegrass Seller”).

C. The Company desires to finance a portion of the purchase price of the
Bluegrass Acquisition through an increase in the amount of the Term A Loan (the
“Term Loan Increase”) in an aggregate principal amount of $75,000,000 to be made
by the Approving Lenders that commit thereto (such Approving Lenders, the “Term
Increase Lenders”), under and as part of the credit facility established
pursuant to the Credit Agreement.

D. The Company desires to finance a portion of the purchase price of the
Bluegrass Acquisition through an increase in the Aggregate U.S. Revolving
Commitments to $155,000,000 in the aggregate (the “Revolver Increase”) to be
made by the Approving Lenders that commit thereto (such Approving Lenders, the
“Revolving Increase Lenders”; together with the Term Increase Lenders, the
“Increase Lenders”), under and as part of the credit facility established
pursuant to the Credit Agreement.

E. The Company has requested, inter alia, that the Lenders (i) permit the
Bluegrass Acquisition, (ii) agree to the Revolver Increase, (iii) agree to the
Term Loan Increase, (iv) amend certain of the financial covenants in
Section 7.11 of the Credit Agreement and (v) agree to make certain other changes
to the Credit Agreement as described in this Seventh Amendment.

 

1



--------------------------------------------------------------------------------

F. Subject to the terms and conditions of this Seventh Amendment, the Approving
Lenders have agreed to such requests.

Agreements:

NOW, THEREFORE, in consideration of the foregoing Recitals and the mutual
agreements hereinafter set forth, the parties hereto hereby agree as follows:

1. Amendments to Credit Agreement. The Credit Agreement shall be amended and
restated in its entirety as set forth on Annex A attached hereto, Exhibit D to
the Credit Agreement shall be amended and restated in its entirety as set forth
on Annex B attached hereto, Schedule 2.01 to the Credit Agreement shall be
amended and restated in its entirety with respect to the U.S. Revolving
Commitments as set forth on Annex C attached hereto, and new Schedules shall be
added to the Credit Agreement as set forth in Annex D attached hereto.

2. Effective Date; Conditions Precedent. The effectiveness of this Seventh
Amendment shall occur on the date on which the Borrowers have satisfied (or the
Administrative Agent and the Approving Lenders have waived) all of the following
conditions precedent (such date being the “Effective Date”), it being understood
that the modifications to the Credit Agreement set forth in Section 1 above
shall not be effective until the Effective Date has occurred:

(a) Receipt by the Administrative Agent of:

(i) counterparts of this Seventh Amendment executed by each of the Agents, the
Borrowers, the other Loan Parties and the Required Lenders under the Credit
Agreement and each Increase Lender (together with all Annexes and Schedules
hereto);

(ii) Notes executed by the Company in favor of each Increase Lender requesting
Notes to evidence the portion of Term Loan Increase and/or Revolver Increase, as
applicable, to be held by such Increase Lender;

(iii) (x) in the case of a Loan Party and Bluegrass Newco organized under the
Laws of any jurisdiction other than Australia, such certificates of resolutions
or other action, incumbency certificates and/or other certificates of
Responsible Officers of such Loan Party as the Administrative Agent may require
evidencing the identity, authority and capacity of each Responsible Officer
thereof that is authorized to act as a Responsible Officer in connection with
this Seventh Amendment, the transactions contemplated by this Seventh Amendment
(including, without limitation, the Term Loan Increase and the Revolver
Increase), the Credit Agreement (as amended by this Seventh Amendment) and the
other Loan Documents to which such Loan Party is a party, and (y) in the case of
a Loan Party organized under the laws of Australia, a certificate in relation to
the Loan Party given by a director of such Loan Party substantially in the form
of Exhibit K to the Credit Agreement (or such other form as may be approved by
the Agents), including all necessary attachments and in each case attaching such
documents (including all applicable Organization Documents) and (z) certificates
as the Administrative Agent may reasonably require to evidence that each Loan
Party and Bluegrass Newco is duly organized or formed, and that each of the
Company, the Australian Borrower and each Subsidiary Guarantor and Bluegrass
Newco is validly

 

2



--------------------------------------------------------------------------------

existing, in good standing and qualified to engage in business in each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
the failure to be in good standing or so qualified could not reasonably be
expected to have a Material Adverse Effect;

(iv) customary opinions of counsel to the Loan Parties and Bluegrass Newco
(which such opinions shall expressly permit reliance by successors and assignees
of each Agent and each Lender (including, without limitation, each Increase
Lender)) in form and substance reasonably satisfactory to the Administrative
Agent;

(v) a certificate signed by a Responsible Officer of the Company (A) evidencing
receipt of all governmental, shareholder and third party consents and approvals
necessary or desirable in connection with the Bluegrass Transactions (as defined
below), and/or of the expiration of all applicable waiting periods related
thereto (including, without limitation, with respect to Hart-Scott-Rodino)
without any action being taken by any authority that could restrain, prevent or
impose any material adverse conditions on the Company, Bluegrass Seller or
Bluegrass or any of their respective Subsidiaries, or on the Bluegrass
Transactions, or that could seek or threaten any of the foregoing, and no law or
regulation shall be applicable which could have such effect, and (B) certifying
there has been no circumstance, development, event, condition, effect or change
since March 31, 2013 that has had or would be reasonably expected, either
individually or in the aggregate (including after giving effect to the Bluegrass
Transactions), to have (1) a material adverse change in, or material adverse
effect on, the operations, business, assets, properties, liabilities (actual or
contingent) or financial condition of the Company and its Subsidiaries (taken as
a whole), (2) a material impairment of the rights and remedies of the
Administrative Agent or any Lender under any of the Loan Documents or of the
ability of any of the Company or any of its Subsidiaries to perform its
obligations under any Loan Documents to which it is a party or will be a party
and (3) a material adverse effect upon the legality, validity, binding effect or
enforceability against the Company or any of its Subsidiaries of any Loan
Document to which it is, or will be, a party;

(vi) (A) evidence satisfactory to the Administrative Agent and Merrill (as
defined below) that the Bluegrass Acquisition shall have been consummated (or
shall be consummated substantially simultaneously on the Effective Date and the
funding of the Term Loan Increase) in accordance with the terms of that certain
Asset Purchase Agreement dated on or about February 1, 2014, by and among, inter
alia, Bluegrass, Bluegrass Seller, Bluegrass Newco and solely for purposes of
Section 13.16 thereof, the Company (the “Bluegrass Acquisition Agreement”) in
the form of the Alston & Bird LLP Draft February 1, 2014 posted to the
Multi-Color Corporation IntraLinks site on February 1, 2014, a copy of which
shall be delivered to the Administrative Agent and the Lenders and certified by
a Responsible Officer of the Company to be true, correct and complete in all
respects, without giving effect to any amendments, modifications or waivers of
the Bluegrass Acquisition Agreement or any other side letters and agreements
affecting the terms thereof or entered into in connection therewith that,
individually or in the aggregate, are material to the interests of the Lenders
as reasonably determined by the Merrill, in its capacity as a Lead Arranger, and
the Administrative Agent (it being understood that, without limitation, any
change in (x) in the amount or form of the Bluegrass Acquisition purchase price
or (y) the third party beneficiary rights applicable to Merrill, in its capacity
as a Lead Arranger, the Administrative Agent or the Lenders, shall in each case
be deemed to be material to the interests of the Lenders) and (B) a copy,

 

3



--------------------------------------------------------------------------------

certified by a Responsible Officer of the Company as true, correct and complete,
of the Bluegrass Acquisition Documents (other than the Bluegrass Acquisition
Agreement), which shall be in form and substance reasonably satisfactory to the
Administrative Agent and the Lenders;

(vii) counterparts of the Joinder to Guaranty and Collateral Agreement (in the
form attached to the Guaranty and Collateral Agreement, or such other document
or form that may be reasonably acceptable to the Administrative Agent), executed
by Bluegrass Newco and such U.S. Security Documents or other Loan Documents
(including without limitation, blocked account agreements) and instruments as
the Administrative Agent shall reasonably request in order to evidence the
continuing validity and perfection of the Administrative Agent’s security
interest in the Collateral or to evidence and perfect a security interest in
assets of Bluegrass Newco and its Subsidiaries (after giving effect to the
Bluegrass Acquisition) that are of the type included in the Collateral,
including title documents, signed blank transfer forms and any document
(including Uniform Commercial Code financing statements or amendments to
existing Uniform Commercial Code financing statements) required by the Loan
Documents or under law or reasonably requested by the Administrative Agent to be
filed, registered or recorded in order to create in favor of the Administrative
Agent, for the benefit of the applicable Lenders, a perfected Lien on the
Collateral described therein, prior to any other Liens (subject only to Liens
permitted pursuant to Section 7.01 of the Credit Agreement), in proper form for
filing, registration or recording with all filing and recording fees and taxes
duly paid (it being understood and agreed that any Material Real Property shall
only constitute part of the Collateral to the extent requested by the
Administrative Agent (it being agreed that any such Material Real Property shall
become part of the Collateral within sixty (60) days of such request (or such
later time as may be determined by the Administrative Agent in its sole
discretion) pursuant to Section 6.13 of the Credit Agreement);

(viii) intellectual property searches and certified copies of tax, judgment and
Uniform Commercial Code search reports in each relevant jurisdiction dated a
date reasonably near to the Effective Date, listing all effective financing
statements which name Bluegrass, Bluegrass Seller and their respective
Subsidiaries and Bluegrass Newco (under its present name and any previous names)
as a debtor, together with (A) copies of such financing statements and
(B) Uniform Commercial Code or other appropriate termination statements and
documentation, in form and substance, satisfactory to the Administrative Agent,
evidencing the termination and the release of all Liens (other than Liens
permitted by Section 7.01 of the Credit Agreement), including, without
limitation, the release of all Liens on the assets to be purchased pursuant to
the Bluegrass Acquisition (other than Liens permitted by Section 7.01 of the
Credit Agreement with respect to the Indebtedness set forth on new Schedule
7.03(ii) on Annex D attached hereto);

(x) supplements to the schedules of the U.S. Guaranty and Collateral Agreement
and schedules identifying all Material Real Property (including fair market
valuations thereof and those to be acquired in connection with the Bluegrass
Acquisition), if any, after giving effect to the Bluegrass Transactions
(including, without limitation, the joinder of Bluegrass Newco) certified by a
Responsible Officer of the Company and Bluegrass Newco;

 

4



--------------------------------------------------------------------------------

(xi) evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect, together with endorsements naming
the applicable Agent, on behalf of the applicable Lenders, as an additional
insured or lender loss payee, as the case may be, under all such insurance
policies (including coverage of Bluegrass Newco thereunder);

(xii) a certificate, in form and substance satisfactory to the Administrative
Agent, of the chief financial officer of the Company (A) certifying as to the
solvency of the Company and its Subsidiaries on a consolidated basis (after
giving effect to the Bluegrass Transactions and the incurrence and repayment of
Indebtedness related thereto) and (B) demonstrating (with supporting detail
reasonably satisfactory to the Administrative Agent) that, as of the Effective
Date, and after giving pro forma effect to all elements of the Bluegrass
Transactions, the Consolidated Leverage Ratio is not greater than 4.00 to 1.00;

(xiii) a funding indemnity letter, in form and substance satisfactory to the
Administrative Agent with respect to any Eurocurrency Rate Loans to be made on
or within three (3) Business Days of the Effective Date; and

(xiv) such other documents as the Administrative Agent shall reasonably request;

(b) The Administrative Agent and Merrill shall have received:

(i) to the extent reasonably available to the Company and in the form provided
by Bluegrass and Bluegrass Seller, the unaudited consolidated balance sheets and
related consolidated statements of income and cash flows of Bluegrass and its
Subsidiaries;

(ii) a pro forma consolidated balance sheet and related pro forma consolidated
statements of income and cash flows of the Company and its Subsidiaries (in each
case after giving effect to the Bluegrass Transactions) as of and for the four
quarter period ending on the last day of the most recent four quarter period
ending at least 45 days before the Effective Date, prepared after giving effect
to the Bluegrass Transactions as if the Bluegrass Transactions had occurred as
of such date (in the case of such balance sheet) or at the beginning of such
period (in the case of the other financial statements), together with a
certificate of the chief financial officer of the Company to the effect that
such financial statements accurately present the pro forma financial position of
the Company and its Subsidiaries in accordance with GAAP and Regulation S-X of
the Securities Act of 1933 (and in any event after giving effect to the
Bluegrass Transactions); and

(iii) the then most recent forecasts of the Company of balance sheets, income
statements and cash flow statements on a quarterly basis for the first year
following the Effective Date (after giving effect to the Bluegrass Transactions)
and on an annual basis for each year thereafter during the remaining term of the
Credit Agreement;

(c) At least five Business Days prior to the Effective Date, the Administrative
Agent and the Lenders shall have received all documentation and other
information required by regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the Act, that has been requested not less than five Business Days prior to the
Effective Date;

 

5



--------------------------------------------------------------------------------

(d) There shall be no other issuances of debt securities or commercial bank or
other credit facilities (other than Credit Extensions under the Credit Agreement
and capital lease and equipment financings entered into in the ordinary course
of business and consistent with past practice) of the Company, Bluegrass, Newco
or any of their respective Subsidiaries announced, offered, placed or arranged
without Merrill’s and Administrative Agent’s consent (such consent not to be
unreasonably withheld or delayed) and (ii) neither the Company nor any
Subsidiary shall have entered into any agreement to acquire any other entity, or
consummated any acquisition (other than the Bluegrass Acquisition);

(e) On the Effective Date and after giving effect to the transactions
contemplated under this Seventh Amendment (including the Bluegrass
Transactions), (i) each of the conditions in Section 4.02 of the Credit
Agreement shall be satisfied in accordance with the terms thereof, (ii) each of
the representations made by Bluegrass and/or Bluegrass Seller (or their
representative on their behalf) with respect to Bluegrass, Bluegrass Seller and
their respective Subsidiaries and/or their respective assets or businesses in
the Bluegrass Acquisition Agreement (without giving effect to any amendments,
modifications or waivers thereto that are material to the interests of the
Lenders as reasonably determined by Merrill, in its capacity as a Lead Arranger
and the Administrative Agent) as are material to the interests of the Lenders
shall be true and correct as of the Effective Date (except to the extent such
representations or warranties relate to an earlier date in which case they shall
be true and correct as of such earlier date), but only to the extent that the
Company or its Affiliates have the right to terminate their respective
obligations under the Bluegrass Acquisition Agreement as a result of the breach
of such representations and warranties in the Bluegrass Acquisition Agreement
and (iii) there has been no circumstance, development, event, condition, effect
or change since March 31, 2013 that has had or would be reasonably expected,
either individually or in the aggregate (including after giving effect to the
Bluegrass Transactions (as defined below)), to have (A) a material adverse
change in, or material adverse effect on, the operations, business, assets,
properties, liabilities (actual or contingent) or financial condition of the
Company and its Subsidiaries (taken as a whole), (B) a material impairment of
the rights and remedies of the Administrative Agent or any Lender under any of
the Loan Documents or of the ability of any of the Company or any of its
Subsidiaries to perform its obligations under any Loan Documents to which it is
a party or will be a party and (C) a material adverse effect upon the legality,
validity, binding effect or enforceability against the Company or any of its
Subsidiaries of any Loan Document to which it is, or will be, a party;

(f) Merrill and the Administrative Agent shall have completed all legal, tax,
accounting, business and financial due diligence concerning (A) the Bluegrass
and its Subsidiaries and (B) the Bluegrass Acquisition, in each case in scope
and with results in all respects satisfactory to Merrill and the Administrative
Agent in their respective sole discretion.

(g) All other conditions set forth in the definition of “Permitted Acquisition”
(other than clauses (iii), (v), (vii), (viii), (xi), (xii) and (xiii) thereof)
shall have been satisfied in accordance with the terms thereof;

(h) All fees required to be paid on or before the Effective Date having been
paid, including without limitation, each of the fees provided for in that
certain engagement letter dated as of January 7, 2014 between Merrill Lynch,
Pierce, Fenner & Smith Incorporated (“Merrill”) and the Company; and

(i) Unless waived by the Administrative Agent, the Company having paid all fees,
charges and disbursements of counsel to Merrill and the Administrative Agent,
including any special or local (including foreign) counsel (directly to such
counsel if requested by the

 

6



--------------------------------------------------------------------------------

Administrative Agent), to the extent invoiced prior to or on the Effective Date,
plus such additional amounts of such fees, charges, disbursements as shall
constitute such counsel’s reasonable estimate of such fees, charges and
disbursements incurred or to be incurred by it through the closing proceedings
with respect to this Seventh Amendment (provided that such estimate shall not
thereafter preclude a final settling of accounts between the Company and the
Administrative Agent).

Without limiting the generality of the provisions of the last paragraph of
Section 9.03 of the Credit Agreement, for purposes of determining compliance
with the conditions specified in this Section 2, each Lender that has signed
this Seventh Amendment shall be deemed to have consented to, approved or
accepted or to be satisfied with, each document or other matter required
hereunder to be consented to or approved by or acceptable or satisfactory to a
Lender unless the Administrative Agent shall have received notice from such
Lender prior to the proposed Effective Date specifying its objection thereto.

For the purposes of this Seventh Amendment, “Bluegrass Transactions” means,
collectively, the Bluegrass Acquisition (including payment of all amounts in
cash as required by the Bluegrass Acquisition Agreement, the assumption of all
the Indebtedness set forth on new Schedule 7.03(ii) on Annex D attached hereto
and the termination and release of all Liens on the assets to be purchased
pursuant to the Bluegrass Acquisition (other than Liens permitted by
Section 7.01 of the Credit Agreement with respect to the Indebtedness set forth
on new Schedule 7.03(ii) on Annex D attached hereto)), the entering into of this
Seventh Amendment, the making of extensions of credit and entering into
Commitments under the Term A Loan and the Revolving Credit Facilities on the
Seventh Amendment Effective Date, the payment of costs and expenses related to
any of the foregoing and all related transactions contemplated by the Seventh
Amendment.

3. Other Loan Documents. Any reference to the Credit Agreement in the other Loan
Documents executed and delivered pursuant to or in connection with the Credit
Agreement, shall from and after the Effective Date, be deemed to refer to the
Credit Agreement, as modified by this Seventh Amendment.

4. Confirmation of Debt; Reaffirmation. Each of the Loan Parties hereby affirms
all of its liabilities and obligations to the Agents and the Lenders under the
Credit Agreement, the Notes and the other Loan Documents, as modified hereby or
pursuant hereto, and that such liabilities and obligations are owed to the
Agents and the Lenders. Each Loan Party further acknowledges and agrees that as
of the date hereof, it has no claims, defenses or set-off rights against any
Agent or Lender of any nature whatsoever, whether sounding in tort, contract or
otherwise; and there are no claims, defenses or set-offs to the enforcement by
the Agents of the liabilities and obligations of the Borrowers to the Agents and
the Lenders under the Credit Agreement, the Notes or the other Loan Documents.
In furtherance of the foregoing, each Loan Party (a) agrees that the
transactions contemplated by this Seventh Amendment shall not limit or diminish
the obligations of such Person under, or release such Person from any
obligations under, the Loan Documents to which it is a party, (b) confirms and
reaffirms its obligations under the Loan Documents to which it is a party and
(c) agrees that the Loan Documents to which it is a party remain in full force
and effect and are hereby ratified and confirmed.

 

7



--------------------------------------------------------------------------------

5. Reallocation of U.S. Revolving Commitments.

(a) Simultaneously with the Seventh Amendment Effective Date, without giving
effect to any Credit Extensions on the Seventh Amendment Effective Date, the
U.S. Sub-facility Lenders’ with a U.S. Revolving Commitments respective U.S.
Revolving Commitments and shares of the outstanding principal amount of the U.S.
Revolving Loans, U.S. L/C Obligations and the Swing Line Loans shall be
reallocated as set forth on Annex C attached to this Seventh Amendment; and, in
order to accomplish such reallocation, the requisite assignments shall be deemed
to be made in such amounts by and between such U.S. Sub-facility Lenders and
from each such U.S. Sub-facility Lender to each such other U.S. Sub-facility
Lender, with the same force and effect as if such assignments were evidenced by
applicable Assignments and Assumptions under the Credit Agreement but without
the payment of any related assignment fee, and no other documents or
instruments, shall be, or shall be required to be, executed in connection with
such assignments (all of which requirements are hereby waived).

(b) The parties hereby consent to all reallocations and assignments of U.S.
Revolving Commitments, U.S. Revolving Loans, Swing Line Loans and participation
obligations in respect of Letters of Credit effected pursuant to this Section 5
and subject to Section 2 of this Seventh Amendment, waive any requirement for
any other document or instrument, including any Assignment and Assumption
hereunder, necessary to give effect to any reallocation or assignment, which
shall be deemed effective as if such reallocation or assignment were evidenced
by applicable Assignments and Assumptions. On the Seventh Amendment Effective
Date the U.S. Sub-facility Lenders shall make full cash settlement with each
other either directly or through the Administrative Agent, as the Administrative
Agent may direct or approve, with respect to all assignments and reallocations
in commitments as reflected in this Section 5.

6. No other Modifications; Same Indebtedness. Except as expressly provided in
this Seventh Amendment, all of the terms and conditions of the Credit Agreement,
the Notes and the other Loan Documents remain unchanged and in full force and
effect. The modifications effected by this Seventh Amendment and by the other
instruments contemplated hereby shall not be deemed to provide for or effect a
repayment and re-advance of any of the Loans now outstanding, it being the
intention of the Borrowers and the Lenders hereby that the Indebtedness owing
under the Credit Agreement and the Notes, as amended by this Seventh Amendment,
be and hereby is the same Indebtedness as that owing under the Credit Agreement
and the Notes immediately prior to the effectiveness hereof. This Seventh
Amendment shall not be deemed (a) to be a waiver of, consent to, or a
modification or amendment of any term or condition of the Credit Agreement or
any other Loan Document not expressly modified or amended hereby, (b) to
prejudice any right or rights which either Agent or the Lenders may now have or
may have in the future under or in connection with the Credit Agreement or the
other Loan Documents or any of the instruments or agreements referred to
therein, as the same may be amended, restated, supplemented or modified from
time to time, (c) to be a commitment or any other undertaking or expression of
any willingness to engage in any further discussion with the Borrowers or any of
their respective Subsidiaries or any other Person with respect to any other
waiver, amendment, modification or any other change to the Credit Agreement or
the Loan Documents or any rights or remedies arising in favor of the Lenders or
either of the Agents, or any of them, under or with respect to any such
documents or (d) to be a waiver of, or consent to, or a modification or
amendment of, any other term or condition of any other agreement by and among
the Loan Parties, on the one hand, and either Agent or any other Lender, on the
other hand.

7. Representations and Warranties. Each Loan Party represents and warrants that
(a) it has the corporate or other organizational power and authority to make,
deliver and perform this Seventh Amendment and the transactions contemplated
hereby, (b) it has taken all necessary corporate or other action to authorize
the execution, delivery and performance of this Seventh Amendment, (c) this
Seventh Amendment has been duly executed and delivered on behalf of such Person,
(d) this Seventh Amendment constitutes a legal, valid and binding obligation of
such

 

8



--------------------------------------------------------------------------------

Person, enforceable against it in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law), (e) no approval,
consent, exemption, authorization, or other action by, or notice to, or filing
with, any Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, such Loan Party of this Seventh Amendment other than, to the extent
required under applicable law, filing this Seventh Amendment and/or a summary
thereof with the Securities and Exchange Commission on Form 8-K, 10-K or 10-Q,
as applicable, (f) each of the representations and warranties made by such Loan
Party in or pursuant to the Loan Documents is true and correct in all material
respects (except to the extent that such representation and warranty is subject
to a materiality or Material Adverse Effect qualifier, in which case it shall be
true and correct in all respects), in each case on and as of the date hereof as
if made on and as of the date hereof, except to the extent that such
representations and warranties relate to an earlier date, in which case such
representations and warranties are true and correct in all material respects as
of such earlier date (it being understood and agreed that the representations
contained in clauses (a) and (b) of Section 5.05 of the Credit Agreement shall
be deemed to refer to the most recent financial statements furnished pursuant to
clauses (a) and (b) respectively of Section 6.01 of the Credit Agreement) and
(g) no Default has occurred and is continuing as of the date hereof or would
result after giving effect hereto.

8. Governing Law; Binding Effect. This Seventh Amendment shall be governed by
and construed in accordance with the laws of the State of New York without
regard to conflict of laws principles (other than Section 5-1401 of the General
Obligations Law of New York) and shall be binding upon and inure to the benefit
of the Borrowers, the Agents and the Lenders and their respective successors and
assigns.

9. Counterparts. This Seventh Amendment may be executed in separate
counterparts, each of which shall be deemed to be an original, and all of which
together shall be deemed a fully executed agreement. Any party hereto may
execute and deliver a counterpart of this Seventh Amendment by delivering via
facsimile or email transmission a signature page of this Seventh Amendment
signed by such party, and any such facsimile or email signature shall be treated
in all respects as having the same effect as an original signature. Any party
delivering by facsimile or email transmission a counterpart executed by it shall
promptly thereafter also deliver a manually signed counterpart of this Seventh
Amendment.

10. Representations and Agreements of New Lenders. Each Increase Lender that
prior to its execution hereof is not a Lender hereby (a) represents and warrants
that (i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Seventh Amendment and to consummate the transactions
contemplated by this Seventh Amendment, the Credit Agreement and the other Loan
Documents and to become a Lender under the Credit Agreement and the other Loan
Documents, (ii) it meets all requirements to be an assignee under the Credit
Agreement (subject to receipt of such consents as may be required under the
Credit Agreement), (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of its commitment to the Term Loan Increase, shall have the obligations of a
Lender thereunder, (iv) it is sophisticated with respect to decisions to
participate in credit facilities of the type represented by the Term Loan
Increase and either it, or the person exercising discretion in making its
decision to participate in the Term Loan Increase, is experienced with credit
facilities of such type, (v) it has received a copy of the Credit Agreement,
together with copies of the most recent financial statements delivered pursuant
to Section 6.01 thereof and such other documents and information as it has
deemed appropriate to

 

9



--------------------------------------------------------------------------------

make its own credit analysis and decision to enter into this Seventh Amendment
and to commit to make a portion of the Term Loan Increase on the basis of which
it has made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (vi) if it is a Foreign Lender, it
has provided to the Administrative Agent duly completed and executed
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement and (b) agrees that (i) it will, independently and without reliance on
the Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Loan Documents, and
(ii) it will perform in accordance with their terms all of the obligations that
by the terms of the Loan Documents are required to be performed by it as a
Lender.

11. Agreements Regarding Term Loan Increase. By its execution hereof, each
Increase Lender identified on Schedule I hereto or Annex C hereto hereby commits
to provide a portion of the Term Loan Increase in the amount set forth opposite
such Increase Lender’s name on Schedule I hereto and/or the Revolver Increase as
specified on Annex C hereto, as applicable, in each case on the Effective Date.

12. Post-Closing Items. Unless the time periods are extended by the
Administrative Agent in its sole discretion, the Loan Parties shall execute and
deliver the documents and complete the tasks set forth in Schedule II attached
hereto, in each case within the time limits specified in such Schedule II (the
“Post Closing Obligations”); provided that any failure of the Loan Parties to
satisfy any of the Post Closing Obligations in accordance with the terms thereof
(and the Administrative Agent has not extended such time periods for such Post
Closing Obligation) shall constitute an immediate Event of Default under the
Credit Agreement.

[Signature Pages Follow]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Seventh Amendment to be
duly executed as of the date first above written.

 

MULTI-COLOR CORPORATION By:   /s/ Mary T. Fetch Name:   Mary T. Fetch Title:  
Treasurer COLLOTYPE INTERNATIONAL HOLDINGS PTY LIMITED /s/ Sharon Birkett
Company Secretary/Director Sharon Birkett Name of Company Director (Print) /s/
Mary T. Fetch Company Secretary/Director Mary T. Fetch Name of Company Director
(Print) MCC-BATAVIA, LLC MCC-TROY, LLC LASER GRAPHIC SYSTEMS, INCORPORATED
MCC-DEC TECH, LLC MCC-WISCONSIN, LLC MCC-NORWAY, LLC MCC-UNIFLEX, LLC
MCC-FINANCE LLC MCC-FINANCE 2 LLC COLLOTYPE LABELS USA INC. MULTI-COLOR
AUSTRALIA, LLC By:   /s/ Mary T. Fetch   Mary T. Fetch   Treasurer

 

Multi-Color Corporation

Seventh Amendment to Credit Agreement

Signature Page



--------------------------------------------------------------------------------

MULTI-COLOR AUSTRALIA HOLDINGS PTY. LIMITED (ACN 129 274 719) MULTI-COLOR
AUSTRALIA FINANCE PTY LIMITED (ACN 129 274 979) MULTI-COLOR AUSTRALIA
ACQUISITION PTY LIMITED (ACN 129 275 181) COLLOTYPE BSM LABELS PTY LIMITED (ACN
007 665 189)

COLLOTYPE IPACK PTY LIMITED

(ACN 120 050 160)

MAGNUS DONNERS PTY LIMITED

(ACN 008 102 207)

COLLOTYPE LABELS PTY LIMITED

(ACN 007 514 856)

COLLOTYPE LABELS BAROSSA PTY LTD (ACN 008 212 539) COLLOTYPE LABELS GRIFFITH PTY
LTD (ACN 115 294 267) COLLOTYPE LABELS INTERNATIONAL PTY LIMITED (ACN 068 409
478)

MULTI-COLOR (QLD) PTY LIMITED

(ACN 003 411 194)

MULTI-COLOR (SA) PTY LIMITED

(ACN 120 050 204)

/s/ Mary T. Fetch Director Mary T. Fetch Name of Director /s/ Sharon Birkett
Company Secretary/Director Sharon Birkett Name of Director

 

Multi-Color Corporation

Seventh Amendment to Credit Agreement

Signature Page



--------------------------------------------------------------------------------

ACKNOWLEDGED AND ACCEPTED: ADHESION INTERMEDIATE HOLDINGS, INC. By:   /s/ Mary
T. Fetch Name:   Mary T. Fetch Title:   Treasurer ASHEVILLE ACQUISITION
CORPORATION, LLC By:   /s/ Mary T. Fetch Name:   Mary T. Fetch Title:  
Treasurer CAMEO SONOMA LIMITED By:   /s/ Mary T. Fetch Name:   Mary T. Fetch
Title:   Treasurer INDUSTRIAL LABEL CORPORATION By:   /s/ Mary T. Fetch Name:  
Mary T. Fetch Title:   Treasurer LABELCORP HOLDINGS, INC. By:   /s/ Mary T.
Fetch Name:   Mary T. Fetch Title:   Treasurer LABELCORP MANAGEMENT, INC. By:  
/s/ Mary T. Fetch Name:   Mary T. Fetch Title:   Treasurer LSK LABEL, INC. By:  
/s/ Mary T. Fetch Name:   Mary T. Fetch Title:   Treasurer M ACQUISITION, LLC
By:   /s/ Mary T. Fetch Name:   Mary T. Fetch Title:   Treasurer

 

Multi-Color Corporation

Seventh Amendment to Credit Agreement

Signature Page



--------------------------------------------------------------------------------

ACKNOWLEDGED AND ACCEPTED (Continued): MCC LABELS1 NETHERLANDS B.V. By:   /s/
Sharon E. Birkett Name:   Sharon E. Birkett Title:   Management Board Member MCC
LABL2 NETHERLANDS B.V. By:   /s/ Sharon E. Birkett Name:   Sharon E. Birkett
Title:   Management Board Member PSC ACQUISITION COMPANY, LLC By:   /s/ Mary T.
Fetch Name:   Mary T. Fetch Title:   Treasurer SOUTHERN ATLANTIC LABEL CO., INC.
By:   /s/ Mary T. Fetch Name:   Mary T. Fetch Title:   Treasurer YORK TAPE &
LABEL, LLC By:   /s/ Mary T. Fetch Name:   Mary T. Fetch Title:   Treasurer
MCC-MEXICO HOLDINGS 1 LLC By:   /s/ Mary T. Fetch Name:   Mary T. Fetch Title:  
Treasurer MCC-MEXICO HOLDINGS 2 LLC By:   /s/ Mary T. Fetch Name:   Mary T.
Fetch Title:   Treasurer

 

Multi-Color Corporation

Seventh Amendment to Credit Agreement

Signature Page



--------------------------------------------------------------------------------

Bank of America, N.A.,

as Administrative Agent

By:  

/s/ Joseph R. Jackson

Name:   Joseph R. Jackson Title:   Vice President

 

Multi-Color Corporation

Seventh Amendment to Credit Agreement

Signature Page



--------------------------------------------------------------------------------

WESTPAC BANKING CORPORATION,

as Australian Administrative Agent

By:  

/s/ David Brumby

Name:   David Brumby Title:  

Executive Director

Westpac Americas

 

Multi-Color Corporation

Seventh Amendment to Credit Agreement

Signature Page



--------------------------------------------------------------------------------

Bank of America, N.A.,

as a U.S. Sub-facility Lender, U.S. L/C Issuer

and Swing Line Lender

By:   /s/ Joseph R. Jackson

Name:

Title:

 

Joseph R. Jackson

Vice President

 

Multi-Color Corporation

Seventh Amendment to Credit Agreement

Signature Page



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as a U.S. Sub-facility Lender

By:   /s/ Richard B. Kuertz

Name:

Title:

 

Richard B. Kuertz

Senior Vice President

 

Multi-Color Corporation

Seventh Amendment to Credit Agreement

Signature Page



--------------------------------------------------------------------------------

 

COÖPERATIEVE CENTRALE

RAIFFEISEN-BOERENLEENBANK B.A.,

“RABOBANK NEDERLAND” NEW YORK BRANCH,

as a U.S. Sub-facility Lender

By:   /s/ William Binder

Name:

Title:

 

William Binder

Executive Director

By:   /s/ Erin Thomas-Walker

Name:

Title:

 

Erin Thomas-Walker

Vice President

 

Multi-Color Corporation

Seventh Amendment to Credit Agreement

Signature Page



--------------------------------------------------------------------------------

BMO Harris Financing, Inc,

as a U.S. Sub-facility Lender

By:   /s/ Edward McGuire

Name:

Title:

 

Edward McGuire

Managing Director

 

Multi-Color Corporation

Seventh Amendment to Credit Agreement

Signature Page



--------------------------------------------------------------------------------

KEYBANK NATIOANAL ASSOCIATION,

as a U.S. Sub-facility Lender

By:   /s/ Kenneth D. Kramp

Name:

Title:

 

Kenneth D. Kramp

Vice President

 

Multi-Color Corporation

Seventh Amendment to Credit Agreement

Signature Page



--------------------------------------------------------------------------------

PNC Bank, National Association,

as a U.S. Sub-facility Lender

By:   /s/ C. Joseph Richardson

Name:

Title:

 

C. Joseph Richardson

Senior Vice President

 

Multi-Color Corporation

Seventh Amendment to Credit Agreement

Signature Page



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as a U.S. Sub-facility Lender

By:   /s/ Mark Utlaut

Name:

Title:

 

Mark Utlaut

Senior Vice President

 

Multi-Color Corporation

Seventh Amendment to Credit Agreement

Signature Page



--------------------------------------------------------------------------------

WESTPAC BANKING CORPORATION,

as a U.S. Sub-facility Lender

By:   /s/ David Brumby

Name:

Title:

 

David Brumby

Executive Director

Westpac Americas

 

Multi-Color Corporation

Seventh Amendment to Credit Agreement

Signature Page



--------------------------------------------------------------------------------

Branch Banking and Trust Company, a

North Carolina Banking Corporation,

as a U.S. Sub-facility Lender

By:   /s/ Greg R. Branstetter

Name:

Title:

 

Greg R. Branstetter

SVP

 

Multi-Color Corporation

Seventh Amendment to Credit Agreement

Signature Page



--------------------------------------------------------------------------------

Sumitomo Mitsui Banking Corporation

as a U.S. Sub-facility Lender

By:   /s/ Masaki Sone Name:   Masaki Sone Title:   Managing Director

 

Multi-Color Corporation

Seventh Amendment to Credit Agreement

Signature Page



--------------------------------------------------------------------------------

RAYMOND JAMES BANK, N.A., as a U.S. Sub-facility Lender By:   /s/ Kathy Bennett
Name:   Kathy Bennett Title:   Sr. Vice President

 

Multi-Color Corporation

Seventh Amendment to Credit Agreement

Signature Page



--------------------------------------------------------------------------------

FIRSTMERIT BANK, N.A.

as a U.S. Sub-facility Lender

By:   /s/ Timothy Daniels Name:   Timothy Daniels Title:   Senior Vice President

 

Multi-Color Corporation

Seventh Amendment to Credit Agreement

Signature Page



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a U.S. Sub-facility Lender By:   /s/ Kelly S. Wolski Name:
  Kelly S. Wolski Title:   Vice President

 

Multi-Color Corporation

Seventh Amendment to Credit Agreement

Signature Page



--------------------------------------------------------------------------------

OneWest Bank, FSB, as a U.S. Sub-facility Lender By:   /s/ John Farrace Name:  
John Farrace Title:   Executive Vice President

 

Multi-Color Corporation

Seventh Amendment to Credit Agreement

Signature Page